Citation Nr: 1456384	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for a service-connected left knee disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from November 1966 to January 1992.  He served in Vietnam from May 1968 to May 1969 and is in receipt of the Combat Infantryman Badge and the Purple Heart.   This matter comes to the Board of Veterans' Appeal (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas.  

In a May 2014 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disorder has been productive of limitation of motion due to arthritis, pain, swelling, and giving way; objectively the evidence shows no worse than 5 degrees of limitation of extension and at most, flexion limited to 115 degrees, but without objective evidence of recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a service-connected left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5261-5010 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a March 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in July 2009.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded a VA examination in August 2014 to determine the current severity and manifestations of his left knee disorder.  The August 2014 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  In addition, he addressed specific symptoms of the knee as requested by the Board.  As such, the Board finds that this VA opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the Board's May 2014 remand decision, the AOJ was directed to contact the Veteran and request that he identify and provide authorizations for any relevant treatment records, specifically those from Dr. H., Dr. J., and Dr. G.  The decision also requested that the AOJ obtain any outstanding VA treatment records, in particular those from the Leavenworth VA Medical Center (VAMC) dated since August 2009.  The AOJ was further instructed to provide the Veteran with a new VA examination for his left knee disorder.

The AOJ sent the Veteran a letter in July 2014 requesting that he provide VA with authorization and consent to obtain private treatment records related to his case, specifically those from Dr. H., Dr. J., and Dr. G.  The Veteran did not respond to this letter.  The AOJ also obtained updated VA treatment records from the Leavenworth VAMC dated from August 2009 to April 2014 and associated them with the Veteran's claims file.  The AOJ additionally provided the Veteran with a VA examination in August 2014.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.
II.  Law and Analysis

In a July 2009 rating decision, the RO denied the Veteran's claim for an evaluation in excess of 10 percent.  The Veteran filed a Notice of Disagreement (NOD) with the disability rating assigned.  He contends that a higher initial evaluation is warranted as the severity of his disorder causes him pain and difficulty in his daily activities.  See August 2009 NOD.  For the reasons and bases explained below, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 28 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian populations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. 32.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  VAOPGCPREC 23-97.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98. In addition, a hypothetical situation was considered in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In this case, the 2009 rating decision continued the 10 percent evaluation, under Diagnostic Code 5257-5010.  This was meant to reflect degenerative changes with pain and limitation of motion.  This hyphenated code is intended to show that the disability has been determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2014).  In this instance the Veteran's residual knee condition (5257) is rated on the basis of traumatic arthritis (5010).  In a February 2010 Statement of the Case (SOC), the AOJ revised this rating assignment and continued the assigned 10 percent rating under Diagnostic Code 5260-5010.  Thus, the disorder is rated on the basis of residuals under Diagnostic Code 5010 for arthritis due to trauma.  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which, in this case, is Diagnostic Code 5261 for limitation of extension of the leg.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations warrants a 10 percent rating and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees and a 20 percent disability is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that a normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.  

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule.  Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In an August 2008 private treatment record from St. Luke's Mid America Heart Institute, it was recorded that the Veteran used a walker.  An October 2008 VA podiatry consult noted that the Veteran presented ambulating with two canes.

During a March 2009 VA examination, the examiner diagnosed severe degenerative joint disease.  The Veteran reported that he did not receive one specific injury while in service, but recalled minor injuries and hyperextending his left knee during field training exercises.  The Veteran informed the examiner that his knee pain was a 7 to 8 out of 10.  He also reported difficulty walking up and down stairs, instability of giving way, fatigability, and lack of endurance.  The Veteran stated that he used bilateral walking sticks as an assistive device to provide stability during gait disturbances.  He described experiencing swelling, but denied weakness, stiffness, heat and redness, or locking.  He also reported that he did not have dislocation or subluxations.  The Veteran additionally stated that he experienced flare-ups with the pain being a 9.5 out of 10.  The flare-ups occurred twice a day and happened after twisting his left knee or walking on uneven ground.  The left knee's range of motion was limited to 5 degrees of extension and 115 degrees of flexion.  The anterior and posterior cruciate ligaments as well as the medial and lateral collateral ligaments were without laxity.  There was a negative McMurray's test.  The knee did not show signs of inflammatory arthritis, instability, a patellar abnormality, or a meniscus abnormality.  The examiner noted lateral joint line tenderness, a grinding sensation, and decreased range of motion with flexion and extension.  The examiner did not observe any ankylosis or crepitation.  He noted the presence of objective evidence of pain and an abnormal gait.  Motor strength was rated at 5 out of 5. 

An August 2010 VA treatment record noted the Veteran's history of left knee pain.  The Veteran presented wearing a left knee brace and using a pole cane.  The left knee had medial and lateral joint line tenderness, but showed no indications of an acute inflammatory process.  The Drawer and Apley maneuvers were negative.  In addition, provocative testing for patellofemoral syndrome and patellar chondromalacia was negative.  X-rays of the knees from March 2009 were noted to demonstrate significant progression from October 2005.  They showed moderate to severe degenerative joint disease with narrowing of the medial compartment and bi-compartmental spur formation.  There was no evidence of joint fluid.  His left knee pain was determined to be primarily due to medial-meniscal disease.  His strength was rated at 5 out of 5.  He was sent for a prosthetic consult as it was determined that his gait device was incorrect.  A VA treatment record from later that month noted that the Veteran was issued forearm crutches to assist in decreasing the stress on his left lower extremity and to promote safe mobility.

In a VA examination from August 2011 for ischemic heart disease, it was noted that the Veteran's activity was limited by his obesity and bilateral knee problems.  A February 2014 VA treatment record described the Veteran's gait as steady without assistance or difficulty and slightly unsteady with him favoring his right knee on weight bearing.  The Veteran denied new muscular or joint pain, swelling or stiffness.

In the VA examination from August 2014, the examiner noted that the Veteran was diagnosed with residuals of his left knee injury with minor degenerative changes in 1992 and moderate to severe degenerative joint disease of the left knee in 2009.  The examiner observed that the Veteran had experienced several injuries to his left knee during service and that he currently reported feeling pain all the time in his left knee.  The Veteran rated his left knee pain at 2 out of 10.  He informed the examiner that he could not put much weight on his left knee, tending to favor his right.  He also stated that his knee could try to pop backwards.  The Veteran reported using a left knee brace constantly and crutches regularly.  He explained that he only went without the brace on special occasions and that the crutches helped him rise from his bed during the night.  The Veteran described experiencing flare-ups that were precipitated by using stairs or lifting his right leg.  He also noted that his left leg could become stiff after long periods of sitting.  He stated that he could walk 1/2 mile in 2 directions, but that his knee felt sore for days following such efforts.  The Veteran specified that during flare-ups he experienced additional dull and achy pain.  He felt fatigue rather than weakness.  He stated that he did not experience incoordination and that he would stop walking if he did.  The Veteran's range of motion did not decrease due to flare-ups.

Upon examination, the Veteran had normal Lachman and posterior drawer tests.  He also had normal medial-lateral instability after valgus/varus stressing.  There was no evidence of patellar subluxation or dislocation and no indications of a tibial/fibular impairment.  In addition, the examiner noted that the Veteran had not had any meniscal conditions or related surgeries.  The examiner recorded that there was no x-ray evidence of patellar subluxation.  The left knee range of motion was from 0 degrees extension to 130 degrees of flexion.  There was no objective evidence of painful motion.  Upon repetition, the range of motion was 0 degrees of extension and 120 degrees of flexion.  The examiner noted that the results demonstrated additional limitation in range of motion following repetitive use testing and functional loss or impairment of the knee.  These findings were characterized by less movement than normal, instability of station, disturbance of locomotion, and interference with sitting.  The Veteran did not display weakness or fatigue, incoordination, or additional pain.  The examiner noted that the Veteran did not have joint line pain to palpation.  The left knee strength was rated at 5 out of 5.  He noted that the March 2009 x-ray revealed moderate to severe degenerative joint disease.  

The examiner remarked that the Veteran had lost 50 pounds since last his examination in 2009.  The examiner opined that the Veteran's lay evidence about the nature of his flare-ups was accurate and acceptable.  He also stated that he would have to resort to speculation to give an opinion regarding the flare-ups as he could not observe one during the examination.  He described the Veteran's gait as antalgic and observed that the Veteran was unsteady without his cane and experienced difficulty without his brace.  The examiner noted that the March 2009 x-ray showed progression of the Veteran's degenerative joint disease.  The examiner also noted that the problems were primarily the result of medial meniscal disease.

Turing to the Veteran's employment history, during a March 2009 VA examination, the Veteran reported that he quit his job as a security officer due to knee pain.  At a May 2009 VA examination for diabetes, the Veteran reported that he worked as a police officer until 2004, when he quit as a result of his knee and leg problems.  At the time of the examination, he was working doing some substitute teaching.  The April 2014 VA examiner documented that the Veteran retired as a police officer in 2009 after he became eligible by age.  The examiner also stated that the Veteran's lower leg disorders impacted his ability to work.

The Veteran is currently rate under Diagnostic Code 5257-5010.  Under that code, a higher evaluation is only warranted for x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5010.  Here, there is no such x-ray evidence or evidence of incapacitating exacerbations.  Accordingly, an increased evaluation is not warranted.

The Board has considered the application of other potentially relevant diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 U.S.C.A. § 7104(a) (West 2014) (providing that the Board is obligated to consider all potentially relevant provisions of law and regulations).  In considering the criteria of Diagnostic Code 5260, the evidence shows no less than 115 degrees of left knee flexion.  See March 2009 VA examination.  During the August 2014 VA examination, the Veteran demonstrated left knee flexion to 130 degrees with no objective evidence of pain.  He had an additional 10 degrees of limitation of motion upon repetition with 120 degrees of flexion.  In addition, though the Veteran reported experiencing additional pain during flare-ups, the Veteran reported during his August 2014 VA examination that he did not experience a loss in range of motion during his flare-ups.  While the Board is aware of the Veteran's complaints of pain, stiffness, and swelling, those symptoms are not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260.  Thus, although the Veteran had some limitation of motion, the evidence reflects that he retained greater remaining function than that required for a noncompensable evaluation for the left knee during the entire period on appeal.  Thus, no higher or separate evaluation is for assignment.
 
Considering the criteria of Diagnostic Code 5261, the evidence reflects that the Veteran has consistently demonstrated full extension to zero degrees during his VA examinations and in the treatment records.  The one exception occurred during the March 2009 VA examination when the Veteran was limited to 5 degrees of extension.  His most recent VA examination from August 2014 shows that the Veteran had 0 degrees of extension upon range of motion and after repetitive use testing.  In sum, the evidence shows that the Veteran's left knee disability was manifested by limitation of motion of extension of no more than 5 degrees.  This does not warrant an evaluation in excess of 10 percent.  Additionally, as the criteria for a 10 percent evaluation are not met, a separate evaluation is not for assignment.  

In addition, the Board finds that a higher or separate rating is not warranted for recurrent subluxation or lateral instability under Diagnostic Code 5257.  Varus/valgus stress testing (medial lateral collateral ligament) have been normal throughout the appeal period.  See March 2009 VA examination; August 2014 VA examination.  The March 2009 VA examiner and the August 2014 VA examiner also noted that there was no evidence of patellar subluxation or dislocation and the Veteran did not report experiencing dislocation or subluxations.  Thus, the Board finds that the Veteran did not experience recurrent subluxation as specified by the rating criteria under Diagnostic Code 5257.  At different points in the record, the Veteran also denied experiencing symptoms such as locking.  See March 2009 VA examination.

The Board notes that the Veteran has complained of instability and that his knee gave way during the period on appeal.  Specifically, he reported the instability of his knee giving way during the March 2009 VA examination and he stated that his knee would try to pop backwards during the August 2014 VA examination.  In addition, the Veteran has been noted to use assistive devices and reported using crutches and a left knee brace to the August 2014 VA examiner.  The examiner from August 2014 also remarked that the Veteran had difficulty and was unsteady without his assistive devices and noted that instability of station was one of the contributing factors in the Veteran's functional loss and additional limitation in range of motion.  However, the August 2014 examiner documented negative instability testing without evidence of subluxation.  The Veteran is competent to describe the sensation of instability or giving way and finds that his statements are credible in this respect.  Here, however, the Board finds the medical findings reported by skilled professionals are more probative and outweigh lay evidence in making a determination on this matter.  As such, the Board finds that a separate and compensable rating for lateral instability or recurrent subluxation is not warranted.

Furthermore, although the 2014 VA examiner found the Veteran's problems were due to medial meniscus disease, the 2009 VA examiner noted there were no signs of a meniscus abnormality.  Regardless, a higher or separate evaluation is not warranted as the evidence does not show dislocated or removal of the semilunar cartilage.  Furthermore, an award under these Diagnostic Codes would constitute pyramiding, as the basis for the 10 percent is limited motion due to pain.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  

Moreover, the Veteran does not have ankyloses, impairment of the tibia or fibula, or genu recurvatum.  See 38 C.F.R. § Diagnostic Codes 5256, 5262, and 5263).  The August 2014 VA examiner explicitly denied the presence of these symptoms.  In addition, the Veteran and his representative have not contended that he has such symptomatology.  Therefore, these diagnostic codes are inapplicable in this case.  See Butts, 5 Vet. App. at 539.

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to his left knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements consistent with the rating assigned.  To the extent he argues that his symptoms are more severe, his statements must be weighed against the other evidence of record.  In this case, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight that the Veteran's general lay assertions, as they are objective findings based on thorough examinations of the Veteran's symptomatology.

The Board also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in Deluca.  However, an increased evaluation for the Veteran's left knee disorder is not warranted on the basis of functional loss due to pain or weakness as the Veteran's symptoms are supported by pathology consistent with the assigned ratings, and no higher, for the entire appeal period.  In this regard, the Board observes that the Veteran was noted to have functional limitations of crepitus and limitations in ambulation related to limitation of motion.  He also complained of pain on numerous occasions.  However, the effect of the pain and limitations of the Veteran's left knee is contemplated in the assigned disability evaluation contemplating painful limitation of motion.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  The August 2014 VA examiner specifically noted that the Veteran did not demonstrate weakness, fatigue, incoordination, or additional pain upon repetition of motion.  Notably, the court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent is appropriate for the Veteran's left knee disorder; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In addition, the preponderance of the evidence is against higher or separate evaluations for the left knee disorder under the remaining diagnostic codes, as discussed above.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's patellofemoral syndrome is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the 10 percent disability rating.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected patellofemoral syndrome under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008). 


ORDER

Entitlement to an evaluation in excess of 10 percent for a service-connected left knee disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


